Citation Nr: 0426482	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of degenerative disc disease and degenerative 
joint disease of the lumbar spine, currently rated as 10 
percent disabling.

2.  Evaluation of hepatitis C, currently rated as 10 percent 
disabling.  

3.  Evaluation of bronchial asthma, currently rated as 0 
percent disabling.  

4.  Evaluation of gastroesophageal reflux disease, currently 
rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1978 to November 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decisions of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In June 
2000, February 2002, and May 2003, the issues were remanded 
to the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

In connection with this appeal, the appellant was afforded a 
travel board hearing in March 2000.  A transcript of the 
hearing has been associated with the claims folder.  The 
Board notes that the Board member who conducted the March 
2000 Board hearing is no longer employed with the Board.  The 
appellant was notified by letters dated in August 2002 and 
August 2003 of the time and place of scheduled hearings.  The 
appellant, however, failed to appear for either of the 
hearings, and therefore, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(b) & (d) (2003).  





The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The AOJ has not issued a VCAA letter in regard to the issues 
on appeal.  See VAOPGCPREC 8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should issue a VCAA letter, 
with content-complying notice and proper 
subsequent VA process in regard to the 
issues on appeal.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issued.  

2.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




